Citation Nr: 1140074	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the right knee.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected left knee disability manifested by subluxation.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the left knee.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for amputation of the right great toe.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ARNG) with an initial period of active duty training from March 28, 1976, to July 16, 1976, and periods of active duty for training from May 20, 1977, to June 4, 1977; June 16, 1978, to July 1, 1978; and July 13, 1979, to July 29, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

On June 15, 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

A review of the record before the Board reveals that in August 1984, the Veteran filed a claim for VA disability compensation, seeking service connection for an injury to the right toe, which he indicated was caused by his service-connected left-knee injury.  That claim was denied by the RO in January 1985.  The Veteran did not file a notice of disagreement as to that denial and it became final.  In February 1998, he again sought service connection for amputation of his right great toe, which claim was denied by the RO in June 1998 upon finding that he had not submitted new and material evidence.  The Veteran appealed that decision and in January 2000, the Board found that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of service connection for amputation of the right great toe.  Thereafter, the Veteran sought to "reopen" his claim.  

The Board notes that the Veteran has variously referred to his right toe and his right foot in attempting to "reopen" his previously denied claim.  The RO has also separately adjudicated the issues of whether new and material evidence has been presented to reopened claims of service connection for a right foot disability and for amputation of the right toe.  However, in his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated his belief that the RO had incorrectly decided his claim because his "right foot injury occurred when [he] was mowing the lawn."  (As discussed below, the injury to which the Veteran is referring is an injury to his right great toe resulting in amputation.)  Further, during his June 2011 hearing, in discussing the Veteran's right foot disability, it was noted that he had undergone an amputation of the right great toe.  The Veteran was asked whether his claimed right foot disability was for a disability different from his right great toe amputation, and he responded by stating that his service-connected left knee gave out, which was how he had lost his right great toe.

Accordingly, although the RO treated the issue of service connection for a right foot disability as a matter separate from his claim of service connection for amputation of the right great toe, it is clear from the Veteran's submissions and lay statements that, regardless of whether the Veteran was referring to his right foot or right toe, the disability for which he seeks service connection is the amputation of his right great toe.  The Board's finding is further evidenced by the fact that the Veteran also claimed entitlement to service connection for gout and rheumatoid arthritis, which claims were denied by the RO in October 2007, and for pes planus, which was denied in a March 2009 decision.  The Veteran has not identified another disability related to the right foot for which he desires to claim service connection.  As such, the Board finds that there is only one issue on appeal with regard to the Veteran's right foot, that issue being whether new and material evidence has been received to reopen a claim of entitlement to service connection for amputation of the right great toe.

FINDINGS OF FACT

1.  The Veteran's currently diagnosed arthritis of the right knee is not shown to be attributable to military service or to a service-connected disability.

2.  Objective findings of instability of the left knee have not been shown; any subluxation is no more than moderately disabling.  

3.  The Veteran's degenerative joint disease of the left knee is manifested by painful motion tantamount to flexion no worse than 60 degrees or extension no worse than 5 degrees.  

4.  By a January 2000 decision, the Board determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for amputation of the right great toe.

5.  Evidence received since the January 2000 prior final denial relates to an unestablished fact necessary to substantiate the claim of service connection for amputation of the right great toe, and it raises a reasonable possibility of substantiating the underlying claim.

6.  The Veteran's amputation of the right great toe was, as likely as not, caused by his service-connected residuals of a left knee injury with subluxation.


CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative changes of the right knee that are the result of disease or injury incurred in or aggravated by active military service; nor are they secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a disability rating in excess of 20 percent for left knee disability manifested by subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

4.  A January 2000 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

5.  New and material evidence has been submitted to reopen a claim of service connection for amputation of the right great toe.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The Veteran's amputation of the right great is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Service Connection - Right Knee Arthritis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred in or aggravated by active military service if manifest to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

In the instant case, the Veteran is seeking service connection for a right knee disability, which he believes is related to his service-connected left knee disability.  Specifically, he asserts that the residuals of his in-service left knee injury have caused him to favor his left side, which places stress and pressure on his right knee, thus causing pain and arthritis in his right knee. 

A review of the claims folder shows that the Veteran is currently service connected for residuals of an in-service left knee injury.  Specifically, he is in receipt of separate evaluations for subluxation and arthritis of the left knee.  VA treatment records show complaints of right knee pain.  In January 2007, the Veteran was afforded a VA examination in connection with his claim of service connection for a right knee disability.  The examiner reviewed the claims folder and the Veteran's self-reported history with regard to his in-service injury and subsequent development of right knee pain.  The Veteran indicated the onset of right knee pain to be four years prior.  He denied a precipitating injury.

Examination of the Veteran revealed a mild bilateral valgus deformity.  His gait was observed to be reciprocal heel-to-toe without limp.  The lateral tracking of the Veteran's right knee could be felt to reduce at about 45 degrees of flexion.  Apprehension sign was negative on the right, as was the patellar compression test.  No patellar crepitations were noted.  There was no tenderness over the medial or lateral facets.  Deep knee bends produced pain beginning at about 30 degrees and continuing throughout the range of motion.  Pain on the left was greater than the right.  The right knee was stable to varus and valgus stress at zero and 30 degrees.  Anterior drawer, Lachman's, and McMurray's tests were negative, as were posterior drawer and reverse pivot tests.  

X-rays of the right knee demonstrated diffuse degenerative changes and subluxation at 30 degrees, being reduced at 60 and 90 degrees.  There was also a mild patellar tilt, left greater than right.  

The examiner diagnosed the Veteran as having bilateral patellar maltracking; acute patellar dislocation of the left knee; recurrent patellar subluxation, secondary to the patellar maltracking; and bilateral degenerative arthritis of the knees.  Regarding the etiology of the Veteran's right knee subluxation and arthritis, the examiner found it to be a consequence of the Veteran's maltracking, which he stated was pre-existing familial or development condition and not caused or aggravated by the Veteran's service connected left knee disability.  The examiner explained that the Veteran had an increased Q-angle and valgus attitude of both knees, which predisposes him to patellar subluxation and its consequences, including recurrent painful episodes of subluxation and degenerative arthritis.  

The Board finds that the VA examiner's negative nexus opinion is supported by the reasons stated therein.  Further, there is no evidence, other than the Veteran's own lay statements, to refute the VA examiner's opinion.  Although the Veteran reported that a clinician at the VA medical center (VAMC) in Chicago, Illinois, informed him that his right knee disability was due to his left knee disability, that assertion is not supported by the Chicago VAMC treatment records of evidence.  The Board is cognizant of the fact that a Veteran is competent to report what he was told by a physician.  In this case, however, given that absence of a recorded statement in the VA treatment records relating the Veteran's right knee disability to his service-connected left knee disability, the Board finds more probative the January 2007 VA examiner's opinion, as it is clear that that opinion was based on a full examination of the Veteran, as well as a review of the claims folder.  

It is clear that the VA examiner considered a variety of factors, to include the Veteran's lay statements, in concluding that the Veteran's right knee subluxation and degenerative arthritis was related to a pre-existing familial or congenital condition (maltracking) and not caused or aggravated by the his service-connected left knee disability.  The Board finds that, in light of the January 2007 VA examiner's opinion, there is no basis to establish service connection for subluxation or arthritis of the right knee on a secondary bases, as the probative evidence of record fails to demonstrate that the Veteran's currently diagnosed subluxation or arthritis of the right knee is proximately due to or the result of the Veteran's service-connected left knee disability.  Service connection for a right knee disability is therefore not warranted on a secondary basis.  See Allen, supra; 38 C.F.R. § 3.310.

Further, to the extent that the Veteran seeks service connection for a right knee disability as directly related to service, the Board finds that the evidence establishes only a current disability.  An in-service event, injury, or disease, has not been shown.  Although the evidence is conflicting as to the date of onset of right knee pain, with the Veteran stating to the January 2007 VA examiner that his right knee pain began in 2003 and indicating in May 2011 that his right knee pain began 10 years after service, the Board finds there to be prolonged period of time between service and the onset of any reported right knee pain with an absence of symptomatology during the intervening period.  (The one-year presumption for degenerative arthritis under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.)  Moreover, medical nexus evidence linking the current disability to military service is not shown.  Consequently, service connection is not warranted for a right knee disability as directly due to the Veteran's military service.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

As to any contention by the Veteran that because he favors his left side on account of his service-connected left knee disability, any right knee disability must therefore be etiologically related to that service-connected left knee disability, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his right knee disability, especially in light of the VA examiner's conclusion that the Veteran's current right knee disability is the result of pre-existing congenital or familial condition.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

B.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

At the outset, the Board notes that the Veteran is currently in receipt of two separate ratings for his service-connected left knee, as it has been determined that he has both subluxation and arthritis of the left knee.  See VAOPGCPREC 23-97 (a veteran who has arthritis and instability of the knee may be rated separately for arthritis and instability or subluxation of the knee, provided that a separate rating is based upon additional disability).  Accordingly, the Board will address whether the Veteran is entitled to a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, on account of lateral instability or subluxation and whether the Veteran is entitled to a higher rating under 38 C.F.R. § 4.71a, DC 5010, for his left knee injury with degenerative joint disease.

The evidence relevant to both issues is summarized as follows.  VA medical records dated in 2005 and 2006 show treatment primarily related to the Veteran's right knee and right foot pain, neck pain, and back pain.  On examination in January 2007, the Veteran described episodes of his left knee giving out accompanied by a sharp anterior knee pain, resolving after 30 minutes.  He reported 3 to 5 episodes a month and stated that he took Naprosyn twice daily for pain.  He reported having stiffness, generally related to cold or damp weather, and reported difficulty ascending and descending stairs and rising from a seated position.  The Veteran denied locking and stated that he did not use a knee brace.  Use of cane related to episodes of giving out rather than for pain was noted.

Examination of the Veteran revealed a mild bilateral valgus deformity.  His gait was observed to be reciprocal heel-to-toe without limp.  The lateral tracking of the Veteran's left knee could be felt to reduce at about 45 degrees of flexion.  Apprehension sign was positive.  The patellar compression test was negative, but crepitations were noted.  There was no tenderness over the medial or lateral facets.  Patellar lift test was negative and there was no swelling or atrophy.  The left knee was stable to varus and valgus stress at zero and 30 degrees.  Anterior drawer, Lachman's, and McMurray's tests were negative, as were posterior drawer and reverse pivot tests.  

The Veteran's range of motion was recorded to be from 0 to 135 degrees.  The motion arc was not painful when examined unloaded.  However, deep knee bends produced pain beginning at about 30 degrees and continuing throughout the range of motion.  Pain on the left was greater than the right.  Repetitive knee bends did not increase pain or affect the measured range of motion.  Weakness and incoordination were not noted to be factors.  The examiner did indicate that it was likely that the Veteran experienced some additional functional impairment during flare-ups in that his physical activity was limited.  X-rays demonstrated extensive patellofemoral arthritis of the left knee.  The examiner indicated that the Veteran's left knee disability contributed significantly to his unemployment.  

An October 2008 VA treatment note shows complaints of left knee pain.  Some crepitus with flexion and extension was noted.  Erythema, swelling, and warmth were not observed.  A January 2009 treatment entry for hypertension noted that the Veteran ambulated with a cane assist and had a steady gait.  In March 2009, the Veteran reported difficulty walking on account of left knee pain.  In June 2009, the Veteran presented to VA with complaints of his knee popping.  Crepitus was noted in both knees.  There was no edema and Lachman's and McMurray's test were negative.  The claims folder also contains an initial physical therapy record dated in July 2009.  The Veteran was given strengthening, stretching, and stability exercises.  An October 2009 letter from a VA clinician noted that the Veteran had osteoarthritis that caused pain in both knees.  Use of a cane, physical therapy, and medication were reported treatments.  The clinician indicated that the Veteran would be unable to work full time in the capacity of his prior job as a housekeeper.  In November 2009, the Veteran reported that his knee pain was controlled with Tylenol.

The Veteran was afforded another VA examination in March 2011.  The examiner noted that the Veteran's left knee had been treated with a cortisone injection in the past as well as with Naprosyn and a cane for ambulation.  A knee replacement had been discussed, but the Veteran desired to hold off on that procedure.  The Veteran complained of soreness and stiffness and reported difficulty walking more than 3 to 4 blocks at a time.  He denied any specific gross instability, but reported his pain to be increasing in severity.  

Physical examination of the Veteran revealed a mild valgus deformity of the left lower extremity when compared to the right and a slight antalgic gait.  His range of motion was recorded to be from 0 to 105 degrees, with pain at 105 degrees.  His range of motion was the same during passive, active, and repetitive testing.  No loss of joint function due to pain was noted, nor was there evidence of weakness, fatigability, incoordination, or flare-ups.  There was some tenderness to palpation over the lateral joint line and some discomfort with the patellar compression testing.  The Veteran appeared to have an end point varus and valgus stressing.  The examiner found no evidence of neoplasms, subluxation, or instability.  The Veteran did not report any incapacitating episodes.  X-rays revealed left knee osteoarthritis of the lateral compartment with near bone-on-bone articulation with an old healed fracture of the medial aspect of the patella.  

During his June 2011 hearing, the Veteran stated that he was unable to bend his knee that morning and that he had recently had fluid drawn off his knee.  He reported trouble ascending and descending stairs, swelling in his left knee, and pain upon walking.  The Veteran indicated that pain was more problematic that swelling.

1.  Rating under 38 C.F.R. § 4.71a, DC 5257

The Veteran's service-connected disability manifested by subluxation is currently evaluated as 20 percent disability under DC 5257, which pertains to other impairments of the knee.  The provisions of DC 5257 provide for a 10 percent rating when there is recurrent subluxation or lateral instability that is slight.  A 20 percent rating is applicable where there is recurrent subluxation or lateral instability that is moderate.  A 30 percent rating is for consideration where there is evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2011).  

Here, the Board finds that evidence of record does not support a higher rating under DC 5257 as the relevant evidence of record fails to contain objective evidence of severe instability or subluxation during the pendency of the claim for increase.  Neither the January 2007 or May 2011 VA examination reports revealed evidence of severe subluxation or instability.  Although the Veteran has complained of pain, stiffness, swelling, and giving way, the evidence shows that his pain is managed by Naprosyn and Tylenol and that his stiffness and soreness were brought on by changes in the weather.  (Limitations due to pain are contemplated by the rating for arthritis, as are any problems due to restricted motion.  See discussion below; 38 C.F.R. §§ 4.40, 4.45, 4.71a (2011).)  Neither VA examiner found instability, nor was subluxation demonstrated on examination in May 2011.  Moreover, none of the Veteran's VA treatment reports contain evidence of severe subluxation or instability.  Prior to 2007, most of the Veteran's reported treatment was for his right knee pain.  In January 2009, the Veteran was noted to have a steady gait, which is not indicative of instability.  

In sum, the Board finds that the evidence of record does not support a 30 percent rating under DC 5257, as the evidence fails to demonstrate severe subluxation or instability.  The Veteran's ligaments are intact such that there is no inability to maintain stability in that sense.  Although there are complaints of giving way, it is unclear the cause of this.  Further, there were no observations of guarded movement or incoordination.  As to the Veteran's reported difficulty with stairs and giving way, the Board finds that those symptoms are accounted for by the 20 percent rating assigned for moderate subluxation or lateral instability of the knee.

2.  Rating under 38 C.F.R. § 4.71a, DC 5010

As noted above, the Veteran is in receipt of a separate 10 percent rating under DC 5010 rating for residuals of a left knee injury with degenerative joint disease.  Pursuant to DC 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows:  with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of knee motion is rated under DC 5260, pertaining to flexion, and DC 5261, pertaining to extension.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

As noted above, the Veteran's left knee range of motion was recorded as 0 to 135 degrees in January 2007 and as 0 to 105 degrees in March 2011.  Based on these findings, the Veteran does not have motion limited to a compensable degree.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Accordingly, a rating greater than 10 percent is not warranted based on limitation of motion caused by the Veteran's degenerative joint disease.  

On examination in January 2007, it was noted that deep knee bends produced pain beginning at about 30 degrees and continuing throughout the range of motion.  Pain was also noted at 105 degrees of flexion on examination in March 2011.  The Board finds that the Veteran's painful motion is accounted for by his 10 percent disability evaluation and there is no basis upon which to assign a higher rating.  See Lichtenfels, supra.  Even with the pain, additional loss of function was not specifically identified.  Further, although the Veteran has indicated flare-ups, he has not described them as incapacitating, nor does any of the VA treatment records note such problems.  Accordingly, the Board finds that a rating greater than 10 percent under DC 5010 is not warranted.  

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

The Veteran has indicated his main symptom to be pain in his knee.  During his January 2007 VA examination, the Veteran stated that he experienced three to five flare-ups a month.  At that time, he denied using a knee brace.  The examiner noted that deep knee bends resulted in patellar pain, but further repetitions did not decrease the Veteran's range of motion nor did they affect his measured range of motion from its baseline.  Weakness and incoordination were not noted to be factors.  The examiner did find it more likely than not that the Veteran experienced additional functional impairment during a flare-up in that he had to limit his physical activity.  However, the March 2011 VA examiner found there to be no additional loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  

The Board has considered the Veteran's statements, and his reported symptoms of pain as recorded in the medical records.  However, the evidence does not support a higher rating than 10 percent for arthritis of the right knee.  The Veteran's statements of giving way are addressed by his 20 percent rating under DC 5257.  His symptoms of pain are properly rated at the 10 percent level under DC 5010.  Although the January 2007 examiner indicated additional functional impairment during a flare-up, the Board finds that the Veteran has been adequately compensated for any limitation of activity by the 10 and 20 percent disability evaluations under DCs 5010 and 5257.  This is especially so given that the Veteran has greater flexion and extension than that which is deemed compensable and the Veteran himself has not indicated that his flare-ups are incapacitating.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher disability ratings for the Veteran's residuals of an injury to the left knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The above determinations are based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

3.  Total Disability Rating

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) based on a single service-connected disability is part of an increased rating claim when that issue is raised by the record.  But see In re Leventhal, 9 Vet. App. 387, 389 (1996) (holding that TDIU is a separate claim where based upon multiple service-connected disabilities).  In this case, the Board notes that in May 2007, the Veteran filed a formal application for a rating of TDIU wherein he asserted that he could not work on account of his right and left knee arthritis and his gout.  Entitlement to TDIU was explicitly denied by an October 2007 rating decision, which also denied service connection for gout.  The Veteran did not file a notice of disagreement as to that decision.  Further, entitlement to service connection for a right knee disability is not warranted, as noted above.  As such, it does not appear that the Board has jurisdiction to address the TDIU issue that stems from the Veteran's May 2007 formal application for such a rating.  See 38 C.F.R. §§ 20.200, 20.302 (2011).  

Moreover, as the Veteran has not presented cogent evidence of unemployability as a result of his service-connected left knee disabilities alone, the Board finds that entitlement to TDIU has not been raised by the Veteran or the record.  Indeed, although the January 2007 VA examiner indicated that the Veteran's left knee disability contributed significantly to his unemployment, that evidence was considered by the RO in its October 2007 rating decision in which TDIU was denied.  Further, the examiner did not conclude that the Veteran was indeed unemployable.  Moreover, in June 2009, a VA physician noted that the Veteran had Keinbock's disease and osteoarthritis causing him pain in both knees and stated that the Veteran would be unable to work full time in the capacity of his prior job as a housekeeper; the physician did not, however, affirmatively indicate that the Veteran was unemployable.  See Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits.").  As such, the Board will not address whether the Veteran is entitled to TDIU as part of his claim for increased ratings for his left knee disability.  

C.  Petition to Reopen Previously Denied Claim

As noted in the introduction, the Board's January 2000 decision that determined that new and material evidence had not been presented to reopen a previously denied claim of service connection for amputation of the right great toe secondary to a service-connected left knee disability constituted a final appellate determination.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2010).  The Veteran is again seeking to reopen his previously denied service connection claim.

As a result of the finality of the prior decision, the Veteran's claim of service connection for amputation of the right great toe may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence previously of record included:  the Veteran's service treatment records (STRs); private medical records from Humana Hospital dated in May 1984 showing irrigation and debridement with amputation at the interphalangeal joint of the right great toe and containing the Veteran's report that the injury occurred when his left knee gave out while mowing the lawn and his right foot slipped under the lawn mower; an August 1984 statement wherein the Veteran reported that while mowing the lawn, his left knee gave way, causing him to fall and have his right great toe taken off by a lawn mower; the RO January 1985 denial of service connection for amputation of the right great toe; a December 1985 letter to his Congressman wherein the Veteran repeated his statement regarding the lawnmower accident and subsequent toe amputation; VA treatment records and x-rays reports confirming the absence of the distal phalanx of the right great toe; the transcript of an October 1998 Board hearing during which the Veteran testified that his toe was amputated due to a lawn mower accident that happened because his service-connected left knee gave away, causing him to fall with his right foot under the lawn mower; and an October 1998 statement from a VA orthopedist that made no mention of his right great toe.  

In its January 2000 decision, the Board noted that the Veteran's claim of service connection had been previously denied in January 1985 because the evidence failed to show that the Veteran's amputation of the right great toe was proximately due to or resulting from his service-connected left knee disability.  The Board then determined that the evidence submitted since the January 1985 RO decision was merely cumulative of the evidence of record at that time, in that it consisted of the Veteran's assertions that his left knee had given way while mowing the lawn, resulting in the accident leading to his toe amputation.

Relevant evidence received since the January 2000 Board decision consists of VA treatment records, VA examination reports, and statements from the Veteran.  Notably, the January 2007 VA examiner considered the Veteran's assertion that his left knee had given out while mowing the lawn, causing injury to the right great toe and requiring amputation.  The examiner noted that although there was no medical documentation to support the Veteran's contention and that it was difficult to envision a scenario where the knee would give out causing his foot to be at risk for a lawnmower injury, the injury, as related by the Veteran, was possible.  The examiner further stated that he had no credible reason to refute the Veteran's contention.  The examiner then opined that, assuming the lawnmower injury occurred as described by the Veteran, the interphalangeal disarticulation of the right great toe was caused by the left knee condition.

The Board finds that the January 2007 VA examiner's opinion suggests that the Veteran's amputation of the right great toe was proximately due to his service-connected left knee disability.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to contain medical evidencing linking the Veteran's toe amputation and his service-connected left-knee disability.  Further, it is material because it is supporting evidence of nexus between the two disabilities.  As a result, the Board finds that the January 2007 VA examiner's opinion, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for amputation of the right great toe is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


D.  Service Connection - Amputation of Right Great Toe

Here, the Veteran is seeking service connection for the amputation of his right great toe on a secondary basis.  As noted above, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen, supra; 38 C.F.R. § 3.310.

The Board finds that the evidence of record supports a finding of secondary service connection.  In January 2007, the VA examiner opined that the Veteran's amputation of his right great toe was caused by his service-connected left knee disability.  Although as acknowledged by the examiner, the record contains no evidence other than the Veteran's own statements documenting how the injury occurred, the examiner could find no reason to refute the Veteran's account of the injury, resulting in amputation of the right great toe.  The record contains no evidence to contradict the January 2007 VA examiner's opinion.

Similarly, the Board finds no reason to doubt the Veteran's credibility in reporting how his injury resulting in amputation of the right great toe had occurred.  The evidence shows that the Veteran was granted service connection for residuals of a left knee injury, effective from January 1984.  At that time, the Veteran's knee was rated under DC 5257, pertaining to instability or subluxation of the knee, which provides support for his assertion that his knee was subject to giving way.  The Veteran's lawnmower injury to the right great toe occurred in May 1984, at which time the Veteran reported that his left knee gave out while cutting grass on a hill.  The Veteran has consistently maintained that his left knee gave way, causing his right foot to slip under the lawn mower.  The Board finds no evidence suggesting that the injury did not occur in the manner reported by the Veteran.  

Here, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, based on the competent and credible lay statements of record and the positive medical opinion providing a link between the Veteran's service-connected left knee disability and right great toe amputation, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for amputation of the right great toe is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Allen, supra; 38 C.F.R. § 3.310.

E.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010). 

After receiving the Veteran's service connection and increased rating claims, the RO sent to him multiple letters notifying him of the evidence required to substantiate his claims, to include on a secondary basis.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran of the need to submit evidence showing that his service-connected disability had worsened or increased in severity or evidence demonstrating the effect that the increase in disability had on his employment and daily life.  The Veteran was also notified how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the VCAA notice letters provided to the Veteran satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and complied with the requirements of Vazquez-Flores, supra.  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records, VA examination reports, and private medical evidence, as well as lay statements in support of his claim, to include his June 2011 hearing testimony.  

Further, the Veteran was afforded VA examinations in January 2007 and March 2011.  At the outset, the Board notes that the March 2011 examiner indicated that the claims folder was not available for review.  Failure to review the claims folder does not, by itself, automatically render the opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Here, the Veteran provided the examiner with a detailed history of his reported disability, to include his current symptomatology.  The examiner provided a full examination of the Veteran.  Further, the examination was conducted in connection with his claim for increased ratings.  Thus, because it is the current findings that are most important in an increased rating claim, the Board finds no deficiency in the examination.  See Nieves-Rodriguez, supra; see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  

The Board is also satisfied that both examination reports contain sufficient evidence by which to evaluate the Veteran's service-connected left knee disabilities in the context of the rating criteria and throughout the appeal period.  Moreover, the January 2007 examination contained a detailed assessment of the Veteran's right knee disability and the Board finds that the examiner's negative nexus opinion was adequately supported by the reasons stated.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  


ORDER

Entitlement to service connection for degenerative changes of the right knee is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected left knee disability manifested by subluxation is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the left knee is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for amputation of the right great toe.

Service connection for amputation of the right great toe is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


